UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7030



CHARLES JONES, a/k/a Nicholas Warner Jones,

                                              Plaintiff - Appellant,

          versus


JACK KAVANAUGH, Deputy, Maryland Department of
Corrections   Commissioner;   PEGUESE   JAMES,
Current Managing Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
02-3002-RDB)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se. Glenn William Bell, Joseph Francis
Curran, Jr., OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Jones appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Jones v. Kavanaugh,

No. CA-02-3002-RDB (D. Md. filed June 11, 2003; entered June 12,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2